      Case 4:16-cr-00368 Document 199 Filed on 03/26/21 in TXSD Page 1 of 11
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                               March 26, 2021
                       UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                   §
                                           §
vs.                                        §    CRIMINAL NO. 4:16-CR-0368-04
                                           §
MARK BARNES                                §
                                           §
                                           §


                          MEMORANDUM AND ORDER

        The defendant, Mark Barnes (BOP #91897-080), is presently serving a 170-

month prison sentence that he received as the result of his conviction for conspiracy

to possess with intent to distribute a controlled substance. Citing his health and

concerns about the COVID-19 pandemic, Barnes has now filed a motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) with medical records and

other exhibits [Docs. # 192, # 193]. The government opposes the request, arguing

that Barnes does not meet the criteria for relief [Doc. # 194]. After considering all

of the parties’ submissions, the motion for compassionate release will be denied for

the reasons explained below.

I.      BACKGROUND

        A federal grand jury in this district returned a superseding indictment against

Barnes and three co-defendants (Gary McCowin, Byron Adams, and Elmer Cathey),

charging them with conspiracy to possess with intent to distribute controlled
    Case 4:16-cr-00368 Document 199 Filed on 03/26/21 in TXSD Page 2 of 11




substances in the form of cocaine and marijuana [Doc. # 41, at 1-2]. Under the terms

of a written plea agreement [Doc. # 99], Barnes agreed to plead guilty to one count

of conspiracy to possess with intent to distribute cocaine as alleged by the

government in a superseding information [Doc. # 97].

      The Probation Office prepared a Presentence Report (“PSR”) under the

United States Sentencing Guidelines (“U.S.S.G.”), which determined that Barnes

was accountable for trafficking at least 16 kilograms of cocaine [Doc. # 155, at 9].

Because Barnes had prior federal convictions for possession with intent to distribute

crack cocaine and assault with a dangerous weapon, the Probation Office further

determined that Barnes qualified as a career offender under U.S.S.G. § 4B1.1, which

resulted in a total offense level of 32 [Id. at 11]. The PSR showed that Barnes had

multiple prior convictions dating from the age of 18 for possession of marijuana,

unlawful possession of a weapon, possession with intent to deliver cocaine,

possession with intent to distribute crack cocaine, and assault with a dangerous

weapon in which Barnes violently attacked another inmate while in federal custody

[Id. at 11-14]. Barnes’s lengthy criminal record and career-offender status placed

him in Criminal History Category VI [Id. at 14]. Based on this calculation, Barnes

faced a potential sentence of 210 to 262 months’ imprisonment [Id. at 16].

      After hearing objections and arguments from counsel, the Court granted

Barnes credit for acceptance of responsibility, which reduced his total offense level
                                         2
    Case 4:16-cr-00368 Document 199 Filed on 03/26/21 in TXSD Page 3 of 11




to 29 and his potential sentence of imprisonment to a range of between 151 to 188

months [Doc. # 184, at 32-33]. The Court sentenced Barnes in the middle of that

range and ordered him to serve 170 months in prison, followed by a three-year term

of supervised release [Id. at 54-60; Doc. # 173, at 2-3].

      Barnes’s appeal from the sentence was dismissed as frivolous in an

unpublished opinion. See United States v. Barnes, No. 18-20047 (5th Cir. Sept. 28,

2018) [Doc. # 188].      Barnes is currently serving his sentence at the Federal

Correctional Institution in Big Spring, Texas (“FCI-Big Spring”). See United States

Bureau of Prisons website, available at: https://www.bop.gov/inmateloc/ (last visited

March 23, 2021). He is not scheduled to be released until January 2029. See id.

      On August 17, 2020, the Court received a letter from Barnes, requesting

appointment of his previous defense counsel for purposes of seeking compassionate

release from prison [Doc. # 189]. The Court granted that motion [Doc. # 191]. Now

pending before the Court is Barnes’s motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i), which seeks a reduction in sentence to time-served or

transfer to home confinement due an outbreak of COVID-19 infections at FCI-Big

Spring [Doc. # 192, at 8]. In support of that motion, Barnes notes that he suffers

from several health conditions, including type-2 diabetes, hyperlipidemia, and

hypothyroidism, which place him at increased risk of serious illness or death due to

COVID-19 [Id. at 12-13].
                                          3
      Case 4:16-cr-00368 Document 199 Filed on 03/26/21 in TXSD Page 4 of 11




II.     DISCUSSION

        A.     Reductions in Sentence under 18 U.S.C. § 3582(c)(1)(A)

        A district court is authorized to modify a term of imprisonment for

compassionate reasons under 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. 115-391, Title VI, § 603(b), 132 Stat. 5194, 5239-41 (Dec.

21, 2018), upon motion of the Director of the BOP “or upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal,” if the

court finds that:

          i.   “extraordinary and compelling reasons warrant a reduction;” or

         ii.   the defendant is at least 70 years of age, has served at least 30
               years in prison, and “a determination has been made by the
               Director of the BOP that the defendant is not a danger to the
               safety of any other person or the community[.]”

18 U.S.C. § 3582(c)(1)(A). The government acknowledges that Barnes complied

with the exhaustion requirement by pursuing an administrative request for release

that was denied by the warden before seeking relief in federal court [Doc. # 194, at

9]. The Court therefore will consider whether Barnes demonstrates that there are

“extraordinary and compelling reasons” to grant his release.

        Any reduction under § 3582(c)(1)(A) must comply with the applicable policy

statement articulated by the United States Sentencing Commission. See U.S.S.G. §

1B1.13 (U.S. Sentencing Comm’n 2018) (reflecting the applicable policy statement

                                           4
    Case 4:16-cr-00368 Document 199 Filed on 03/26/21 in TXSD Page 5 of 11




on reductions to a term of imprisonment under 18 U.S.C. § 3582(c)(1)(A)). If

“extraordinary and compelling reasons” are found to exist, the policy statement

found in U.S.S.G. § 1B1.13(2) authorizes early release only if the court finds that

the defendant “is not a danger to the safety of any other person or the community, as

provided in 18 U.S.C. § 3142(g).” Decisions about whether to grant or deny a

motion for compassionate release under § 3582(c)(1)(A) are discretionary,

depending on the reviewing court’s consideration of the applicable policy statement

and other sentencing factors found in 18 U.S.C. § 3553(a). See United States v.

Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).

      B.     Barnes is Not Entitled to Relief

      The Court has examined all of the pleadings and exhibits provided by the

parties and concludes that Barnes does not show that extraordinary and compelling

reasons are present or that he meets the criteria for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i).      The current policy statement articulated by the

Sentencing Commission reflects that consideration for early release is limited to the

following circumstances:

           A. Medical Condition of the Defendant. —

               i.   The defendant is suffering from a terminal illness (i.e., a
                    serious and advanced illness with an end of life trajectory).
                    A specific prognosis of life expectancy (i.e., a probability
                    of death within a specific time period) is not required.
                    Examples include metastatic solid-tumor cancer,
                                           5
Case 4:16-cr-00368 Document 199 Filed on 03/26/21 in TXSD Page 6 of 11




               amyotrophic lateral sclerosis (ALS), end-stage organ
               disease, and advanced dementia.

         ii.   The defendant is —

                 I.   suffering from a serious physical or medical
                      condition,

                II.   suffering from a serious functional or cognitive
                      impairment, or

               III.   experiencing deteriorating physical or mental health
                      because of the aging process,

               that substantially diminishes the ability of the defendant to
               provide self-care within the environment of a correctional
               facility and from which he or she is not expected to
               recover.

     B. Age of the Defendant. — The defendant (i) is at least 65 years
        old; (ii) is experiencing a serious deterioration in physical or
        mental health because of the aging process; and (iii) has served
        at least 10 years or 75 percent of his or her term of imprisonment,
        whichever is less.

     C. Family Circumstances.

          i.   The death or incapacitation of the caregiver of the
               defendant’s minor child or minor children.

         ii.   The incapacitation of the defendant’s spouse or registered
               partner when the defendant would be the only available
               caregiver for the spouse or registered partner.

     D. Other Reasons. — As determined by the Director of the Bureau
        of Prisons, there exists in the defendant’s case an extraordinary
        and compelling reason other than, or in combination with, the
        reasons described in subdivisions (A) through (C).

                                      6
    Case 4:16-cr-00368 Document 199 Filed on 03/26/21 in TXSD Page 7 of 11




U.S. SENTENCING GUIDELINE MANUAL § 1B1.13, cmt. n.1 (U.S. Sentencing Comm’n

2018).

       Medical records show that Barnes, who is 47 years of age, was diagnosed with

type-2 diabetes in 2017 [Doc. # 192-1, at 7].          He also has a diagnosis of

hypothyroidism and hyperlipidemia [Id. at 8]. All three conditions are regularly

monitored and controlled with medication [Id. at 8-89]. Lab work done on March

30, 2020, determined that Barnes’s hemoglobin A1C was 7.6, which is measured to

detect and monitor diabetes, was well outside the range of what is considered normal

(4.0-5.7) [Id. at 88].

       According to the Centers for Disease Control (“CDC”), type-2 diabetes is a

condition that places a person at increased risk of severe illness due to COVID-19

[Doc. # 192-2, at 2]. Nevertheless, Barnes does not demonstrate that any of his

conditions qualify as a terminal illness or that he is over the age of 65 and suffers

from a serious condition that substantially diminishes his ability to provide self-care

within the correctional setting. See U.S.S.G. § 1B1.13, cmt. n.1(A)-(B). He does

not establish extenuating family circumstances or show that other reasons warrant

relief. See id. § 1B1.13, cmt. n.1(C)-(D). Because Barnes does not show that he

fits within any of the categories found in U.S.S.G. § 1B1.13 cmt. n.1, he fails to

show that there is an extraordinary or compelling basis for compassionate release.

See United States v. Rivas, 833 F. App’x 556, 558-60 (5th Cir. Nov. 2, 2020) (per
                                          7
    Case 4:16-cr-00368 Document 199 Filed on 03/26/21 in TXSD Page 8 of 11




curiam) (discussing the factors in the policy statement found in in U.S.S.G. § 1B1.13

cmt. n.1 (A)-(D) and concluding that the defendant failed to show that any applied).

      To the extent that Barnes expresses concern about contracting COVID-19

while incarcerated, the government has provided information showing that the BOP

has taken numerous steps to stop the virus’s spread within the prison environment

[Doc. # 194, at 2-7]. Publicly available information from the BOP confirms that

efforts are underway to vaccinate the entire federal prison population and prison

personnel.     See United States Bureau of Prisons website, available at:

http://bop.gov/coronavirus (last visited March 23, 2021) (indicating that there are

125,485 federal inmates held in BOP-managed institutions and that there have been

89,271 doses of the vaccine administered to date). This information further reflects

that, although there were three inmate deaths attributed to COVID-19 at FCI-Big

Spring, where there was a sizeable outbreak of the virus, there are currently no

reported positive cases among the inmate population. The evidence and allegations

do not show that Barnes is currently at serious risk at this facility. The Fifth Circuit

has held that fear of COVID-19, standing alone, does not warrant compassionate

release. See United States v. Thompson, 984 F.3d 431, 435 (5th Cir. 2021); see also

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (observing that “the mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,
                                           8
    Case 4:16-cr-00368 Document 199 Filed on 03/26/21 in TXSD Page 9 of 11




especially considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread”).

      The Court notes that Barnes has presented several letters from friends, family

members, and two potential employers in support of his request for early release

[Docs. # 193-2, at 1; # 193-3, at 1; # 193-4, at 1-5]. Barnes has also presented

evidence showing that he has completed several educational programs while at FCI-

Big Spring [Doc. # 193-1, at 1-8]. While these efforts are commendable, it is well

established that rehabilitation, standing alone, cannot qualify as “extraordinary and

compelling reasons to warrant a reduction” for compassionate reasons under 18

U.S.C. § 3582(c)(1)(A)(i). See 28 U.S.C. § 994(t) (“Rehabilitation of the defendant

alone shall not be considered an extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(1)(A)).

      In addition to the policy statement that governs requests for compassionate

release, the Court has also carefully reviewed the record in this criminal case.

Barnes’s record of previous convictions shows that this is the fourth time that he has

received a significant prison sentence for a serious offense. In 1992, when Barnes

was 18 years of age, he was convicted of possession with intent to deliver cocaine

and sentenced to 15 years’ imprisonment by the 184th District Court for Harris

County, Texas [Doc. # 155, at 12]. While on parole for that offense, Barnes was

convicted of possession with intent to distribute crack cocaine in 1999, and
                                           9
   Case 4:16-cr-00368 Document 199 Filed on 03/26/21 in TXSD Page 10 of 11




sentenced to 168 months in federal prison by the United States District Court for the

Western District of Texas, which later reduced his term of confinement to 136

months under amendments to the Sentencing Guidelines for crack offenses [Id.].

While serving that sentence in the Federal Bureau of Prisons, Barnes was charged

with assault with a dangerous weapon after beating another inmate with a belt that

had a lock attached to it because he and other gang members thought the inmate was

cooperating with law enforcement [Id. at 13]. Barnes, who was 31 years of age at

that time, was convicted of those charges in the Western District of Louisiana and

sentenced to serve an additional 100 months in federal prison in 2005 [Id.] After

Barnes was released from federal prison in 2015 and assigned to a residential re-

entry center, where he met co-defendant Adams, Barnes began dealing drugs again

— while still on supervised release — until he was apprehended in connection with

the underlying offense that resulted in his current sentence [Id. at 9].

      With credit for pretrial confinement that began with his transfer from state to

federal custody on December 13, 2016, it appears that Barnes has served only 51

months of his 170-month sentence. Based on his record of re-offending upon his

release from prison while still under supervision, Barnes fails to demonstrate that he

“is not a danger to the safety of any other person or to the community,” as provided

in 18 U.S.C. § 3142(g). Moreover, the Court finds that a balance of the sentencing

factors found in 18 U.S.C. § 3553(a) do not support a reduction in sentence because
                                          10
   Case 4:16-cr-00368 Document 199 Filed on 03/26/21 in TXSD Page 11 of 11




an early release would result in a sentence that does not reflect the seriousness of his

offense, promote respect for the law, provide just punishment, or deter criminal

conduct while protecting the public from further crimes. Under these circumstances,

a reduction in sentence is not warranted. See, e.g., United States v. Huckel, — F.

App’x —, 2021 WL 1086119 (5th Cir. March 19, 2021) (per curiam) (concluding

that the district court properly denied a motion for compassionate release for a

defendant with a fairly lengthy criminal record who was convicted of drug offenses

and the sentencing factors found in 18 U.S.C. § 3553(a) did not weigh in his favor).

After reviewing the entire record and weighing all of the relevant factors, the Court

concludes that Barnes is not entitled to relief under 18 U.S.C. § 3582(c)(1)(A) and

therefore his motion for compassionate release will be denied.

III.   CONCLUSION AND ORDER

       Accordingly, it is ORDERED that motion for a reduction in sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) filed by Mark Barnes [Doc. # 192] is

DENIED.

       The Clerk will provide a copy of this order to the parties of record.

                                      March 26,
       SIGNED at Houston, Texas on _____________________________, 2021.



                                 _______________________________________
                                           NANCY F. ATLAS
                                 SENIOR UNITED STATES DISTRICT JUDGE
                                          11  NAN Y F. ATLAS
                                     SENIOR UNI   STATES DISTRICT JUDGE
